UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6189


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGGIE LAMAR KELLEY, a/k/a Lil Red,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cr-00998-CMC-1; 3:13-cv-00206-CMC)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reggie Lamar Kelley, Appellant Pro Se. Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reggie    Lamar       Kelley         seeks     to    appeal        the    district

court’s    order      dismissing         his    28    U.S.C.A.       §     2255    (West       Supp.

2012) motion as successive and unauthorized.                               The order is not

appealable       unless        a    circuit          justice        or     judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate         of     appealability           will        not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief on       the    merits,      a    prisoner         satisfies        this    standard       by

demonstrating         that     reasonable           jurists        would       find     that     the

district       court’s       assessment        of    the    constitutional              claims    is

debatable      or     wrong.        Slack      v.    McDaniel,           529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion        states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Kelley has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense       with     oral       argument         because        the    facts        and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3